
	
		I
		112th CONGRESS
		2d Session
		H. R. 4021
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to waive
		  certain requirements for naturalization for American Samoan United States
		  nationals to become United States citizens.
	
	
		1.FindingsThe Congress finds the following:
			(1)Under the
			 Immigration and Nationality Act, persons born in Puerto Rico, Guam, the United
			 States Virgin Islands, and the Commonwealth of the Northern Mariana Islands are
			 citizens of the United States at birth. Persons born in the United States
			 territory of American Samoa are nationals of the United States, but not
			 citizens, at birth.
			(2)The term
			 national of the United States is defined under the Immigration and
			 Nationality Act to include persons who, though not citizens of the United
			 States, owe permanent allegiance to the United States.
			(3)For more than 100 years, American Samoans
			 who are United States nationals have demonstrated their loyalty and allegiance
			 to the United States. On April 17, 1900, the village chiefs of Tutuila and
			 Aunu’u ceded their islands to the United States. On July 16, 1904, his Majesty
			 King Tuimanu’a of the Manu’a Islands and his village chiefs did the same. On
			 February 20, 1929, the United States Congress officially ratified the Treaty of
			 Cession of Tutuila and Aunu’u and the Treaty of Cession of Manu’a. On March 4,
			 1925, by Joint Resolution of the United States Congress, American sovereignty
			 was officially extended over Swains Island and it was placed under the
			 jurisdiction of the government of American Samoa.
			(4)Since ratification
			 of the Treaties of Cession, many American Samoans who are United States
			 nationals have joined the United States Armed Forces and fought for the United
			 States during World War II, the Korean, Vietnam, and Persian Gulf wars, and
			 most recently in Iraq and Afghanistan.
			(5)However, in order
			 for American Samoans who are United States nationals to become United States
			 citizens, they must follow the same procedure as aliens lawfully admitted for
			 permanent residence. This procedure requires, among other steps, an
			 application, fingerprinting, an interview, an English language and civics
			 examination, and participation in an oath ceremony. The procedure may take
			 years to complete.
			(6)Given that
			 American Samoa’s education system is structured to closely resemble that of
			 public schools in the United States, that courses on United States history,
			 civics, and government are thoroughly taught, that English is the language of
			 public school instruction, and that United States nationals by definition owe
			 permanent allegiance to the United States, it is in the national interest that
			 United States nationals be allowed to become United States citizens by more
			 expeditious means.
			2.Waiver of certain
			 naturalization requirements for American Samoan United States nationals to
			 become United States citizensChapter 2 of title III of the Immigration
			 and Nationality Act is amended by inserting after section 326 (8 U.S.C. 1437)
			 the following new section:
			
				326A.American
				Samoan United States nationals excepted from certain
				requirements
					(a)In
				generalFor any person who is
				born in American Samoa and resides continuously within American Samoa from the
				date of such person’s birth up to the time of admission to citizenship, the
				following are waived:
						(1)The requirements
				for naturalization under section 312.
						(2)All the
				requirements as to residence and physical presence within the United States and
				a particular State for naturalization under section 316.
						(3)Section
				325.
						(b)Absence from
				American SamoaAbsence from
				American Samoa for a continuous period of more than 180 days during the period
				for which continuous residency is required for admission to citizenship under
				subsection (a) shall break the continuity of such residence, unless a person
				described in subsection (a) establishes to the satisfaction of the Secretary of
				Homeland Security that such person did not abandon such person’s residence in
				American Samoa during such
				period.
					.
		3.Clerical
			 AmendmentThe table of
			 contents of the Immigration and Nationality Act is amended by inserting after
			 the item relating to section 326 the following new item:
			
				
					Sec. 326A. American Samoan United States
				nationals excepted from certain
				requirements.
				
				.
		
